DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamaru et al. (EP 2 105 483 A1).

Kanamaru et al. disclose a pressure-sensitive adhesive sheet (Abstract) consisting a pressure-sensitive adhesive layer (Paragraph 0014), wherein the pressure-sensitive adhesive layer has a thickness of 1 µm to 50 µm (Paragraphs 0060), the pressure-sensitive adhesive layer includes carbon black particles in an amount of 30% or less by weight (Paragraph 0040), and the pressure-sensitive adhesive sheet satisfies any one of conditions (A) to (D): (A) the pressure-sensitive adhesive layer has the thickness of 15 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 10%; (B) the pressure-sensitive adhesive layer has the thickness of 25 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 3%; (C) the pressure-sensitive adhesive layer has the thickness of 35 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 1%; and (D) the pressure-sensitive adhesive layer has the thickness of 50 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 0.5% (Paragraphs 0020 and 0060) as in claims 21 – 25.  With respect to claim 26, a pressure-sensitive adhesive polymer contained in the pressure-sensitive adhesive layer is an acrylic polymer (Paragraph 0022).  Regarding claim 27, the pressure-sensitive adhesive layer includes a tackifier resin (Paragraphs 0053 – 0057, wherein the tackifier resin is defined in Applicant’s specification paragraph 0071).  For claim 28, a pressure-sensitive adhesive composition for forming the pressure-sensitive adhesive layer includes an isocyanate-based crosslinking agent and/or an epoxy-based crosslinking agent (Paragraph 0052).  In claim 29, the pressure-sensitive adhesive sheet exhibits a 180° peel strength of 10 N/25 mm or greater to a stainless steel sheet (Pag2 12, Table).  With regard to claim 30, the pressure-sensitive adhesive sheet is used for fixing a member in a mobile electronic device (Paragraphs 0013 and 0063).  Kanamaru et al. further disclose pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 21; and a release liner protecting a surface of the pressure-sensitive adhesive layer (Figure 1B; Paragraphs 0018) as in claim 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al. (EP 2 105 483 A1) in view of Yokoyama et al. (USPGPub 2007/0196647 A1).
Kanamaru et al. disclose a pressure-sensitive adhesive sheet (Abstract) consisting a pressure-sensitive adhesive layer (Paragraph 0014), wherein the pressure-sensitive adhesive layer has a thickness of 1 µm to 50 µm (Paragraphs 0060), the pressure-sensitive adhesive layer includes carbon black particles in an amount of 30% or less by weight (Paragraph 0040), and the pressure-sensitive adhesive sheet satisfies any one of conditions (A) to (D): (A) the pressure-sensitive adhesive layer has the thickness of 15 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 10%; (B) the pressure-sensitive adhesive layer has the thickness of 25 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 3%; (C) the pressure-sensitive adhesive layer has the thickness of 35 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 1%; and (D) the pressure-sensitive adhesive layer has the thickness of 50 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 0.5% (Paragraphs 0020 and 0060). However, Kanamaru et al. fail to disclose the pressure-sensitive adhesive layer is formed from a solvent-based pressure-sensitive adhesive composition, a hot-melt pressure-sensitive adhesive composition or an active energy ray-curable pressure-sensitive adhesive composition.

Yokoyama et al. teach a pressure-sensitive adhesive sheet (Figures; Abstract) having carbon black particles (Paragraphs 0069 0186) mixed in pressure-sensitive adhesive layer is formed from a hot-melt pressure-sensitive adhesive composition (Paragraph 0070) as part of a liquid crystal display (Abstract) for the purpose of giving the adhesive of light shielding abilities (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hot melt pressure-sensitive adhesive in Kanamaru et al. in order to give the adhesive of light shielding abilities as taught by Yokoyama et al.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that “Kanamaru discloses an overlapping range of 2 to 150 µm, the only specific thickness disclosed is 60 µm in the Examples, which is outside the claimed range. In addition, since the only examples are of PSA layers having a thickness of 60 µm, Kanamaru does not disclose a PSA sheet satisfying (A) to (D).”, the Examiner respectfully disagrees. Applicants argue that the examples of Kanamaru do not disclose the total light transmittance at the specific adhesive thicknesses as defined by the instant claims. This is not deemed persuasive since the reference is not limited to the examples alone for disclosure.  See MPEP 2123.  Kanamaru clearly discloses a transmittance of 1% or less, preferably 0.5% or less and particularly preferably 0% in an adhesive sheet with no substrate (Paragraphs 0020 and 0060). This transmittance range is sufficiently specific to anticipate the limitations of claims 21 - 25.  See MPEP 2131.03 and the above rejection.

	In response to Applicant’s argument that “Kanamaru does not describe a mobile electronic device”, the Examiner respectfully disagrees.  Kanamaru clearly discloses that the adhesive sheet may be used in electronic devices, including liquid crystal devices and backlight modules (Paragraphs 0013 and 0063). These components are well known to be part of electronic devices that are mobile.

With regard to newly presented claim 32, please the rejection in view of Yokoyama et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 20, 2022